DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s preliminary amendment of April 29, 2022 has been fully and carefully considered.  Claims 1-20 have been canceled.  Newly added claims 21-40 have been added.  Action on the merits of claims 21-40 follows:
Claim Rejections - 35 USC § 112
Claim 21, 31, 35, 37 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 21 and 40, applicant recites “….wherein said fiber starch material includes one or more selected from the group”; said binding agent includes one or more selected from the group etc.  Applicant should re-draft as follows in order to expedite prosecution on the merits.
“…wherein said fiber starch including one or more fiber starches selected from the group consisting of a cereal-grain-based material…vegetable-based material;
said binding agent including one or more binding agents selected from the group consisting of agar… and xanthan gum;
said density improving textural supplements including one or more supplements selected from the group consisting of extracted arrow root starch…and tapioca starch;
said moisture improving textural supplements including one or more moisture improving textural supplements selected from the group consisting of almonds…and walnuts.”
Similar change is required in claim 31 regarding the vitamins.
	In claim 35 and 37 applicant is suggested to avoid the use of and/or language when drafting claim.  Applicant should draft the claim with Markush language where the claim interpretation is not muddied and clear to one having ordinary skill.  Applicant can use “selected from the group consisting of A, B, C and combinations thereof” in order to capture the variations of ingredients contemplated.
Claims 22-30,32-34,36,38 and 39 are objected to as being dependent upon a rejected base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,264,768. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘768 patent claim a composition which includes a food composition comprising a component of a cannabis plant and one or more ingredients selected from the group consisting of insects, a fiber-starch material, a binding agent, a density improving textural supplement, and a moisture improving textural supplement; the fiber-starch material is selected from the group consisting of a cereal- grain-based material, a grass-based material, a nut-based material, a powdered fruit material, a root-based material, a tuber-based material, and a vegetable-based material; said binding agent includes one or more selected from the group consisting of agar, agave, alginin, arrowroot, carrageenan, collagen, cornstarch, egg whites, furcellaran, gelatin, guar gum, honey, katakuri starch, locust bean gum, pectin, potato starch, psyllium husks, sago, sugar, a syrup, tapioca, vegetable gum, and xanthan gum; said density improving textural supplement includes one or more selected from the group consisting of extracted arrowroot starch, extracted corn starch, extracted lentil starch, extracted potato starch, and extracted tapioca starch; said moisture improving textural supplement includes one or more selected from the group consisting of almonds, brazil nuts, cashews, chestnuts, coconut, filberts, hazelnuts, Indian nuts, macadamia nuts, nut butter, nut oil, nut powder, peanuts, pecans, pili nuts, pine nuts, pinon nuts, pistachios, soy nuts, sunflower seeds, tiger nuts, and walnuts. The only difference is that applicant recites in the instant invention broadly as a “composition” whereas in the ‘768 teaches the composition as a protein supplement or as a foodstuff it is a difference in name only the composition is essentially the same as claimed and would have been obvious to one having ordinary skill in the art and without a timely filed and properly executed terminal disclaimer would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 are U.S. Patent No. 11,154,085. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions claim a food composition comprising a component of a cannabis plant and one or more ingredients selected from the group consisting of insects, a fiber-starch material, a binding agent, a density improving textural supplement, and a moisture improving textural supplement; wherein: said fiber-starch material includes one or more selected from the group consisting of a cereal- grain-based material, a grass-based material, a nut-based material, a powdered fruit material, a root-based material, a tuber-based material, and a vegetable-based material; said binding agent includes one or more selected from the group consisting of agar, agave, alginin, arrowroot, carrageenan, collagen, cornstarch, egg whites, furcellaran, gelatin, guar gum, honey, katakuri starch, locust bean gum, pectin, potato starch, psyllium husks, sago, sugar, a syrup, tapioca, vegetable gum, and xanthan gum; said density improving textural supplement includes one or more selected from the group consisting of extracted arrowroot starch, extracted corn starch, extracted lentil starch, extracted potato starch, and extracted tapioca starch; said moisture improving textural supplement includes one or more selected from the group consisting of almonds, brazil nuts, cashews, chestnuts, coconut, filberts, hazelnuts, Indian nuts, macadamia nuts, nut butter, nut oil, nut powder, peanuts, pecans, pili nuts, pine nuts, pinon nuts, pistachios, soy nuts, sunflower seeds, tiger nuts, and walnuts. The only difference is that the composition is cooked or shaped.  To cook the composition or shape the composition would have been obvious to one having ordinary skill in the art absent criticality that the cooking or shaping would substantially the change the composition itself. 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,219,536. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and that of the ‘536 patent teach an alimentary multifunction composition which includes cannabis enhancer, the proteins derived from insects and biocatalyst and the composition can include water, the water can be treated with one or more water treatment agents.  Although the instant invention does not shape the alimentary food composition it would have been obvious to one having ordinary skill in the art using an alimentary composition that the composition would be able to be shaped as would any other type of flour or protein mix if so desired and shaping or forming or extruding or cooking the alimentary composition would have been obvious to the ordinary artisan absent criticality in showing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Ariswalla et al. teach a method to convert insects or worms into nutrient streams and composition obtained thereby.  Chang teaches sauces, spreads, cooking oils and fats mad from various ingredients.  Guilfoyle et al. teach phylum arthropoda based nutritional supplements.  Hospodor teach medicinal cannabis added in food.  Vadis et al. teach a combination water and food insect supplement.  Papadoyianis et al. teach production processing of insects for protein meal for fist and animal diets. Singh-Meneghini teach flour formulations for making gluten free food products.  Zimmerman teach arthropodical anthranilamides.  Zhang teach raising fly larvae as the space food for the crew.  Lolley teach method, device and system for use with insect larvae.  Finley et al. teach cannabis oil compositions and methods of preparation.  Araneda Herrara teach obtaining fatty acids form insect larvae.   
With correction and compliance with 112(b) as set forth above and timely filed and properly executed terminal disclaimers this application would be in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771